Evans, Judge.
The judgment of this court has been vacated by reason of the decision in State v. Swift, 232 Ga. 535. Accordingly, our decision in Swift v. State, 131 Ga. App. 231 (206 SE2d 51), is vacated and set aside. The Supreme Court having held that the evidence before the lower court was in conflict and there being evidence sufficient to support the lower court’s decision denying the motion to suppress, the judgment is therefore affirmed.

Judgment affirmed.


Bell, C. J, Eberhardt, P. J., Pannell, P. J., Deen, Quillian, Clark, Stolz and Webb, JJ., concur.